Citation Nr: 1709237	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for osteoarthritis of the bilateral knees with bone spurs.

2.  Entitlement to service connection for gynecological disorders to include service connection for abnormal pap smears, HPV, and vaginitis, hysterectomy with early menopause and loss of use of a creative organ, to include as secondary to venereal disease.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for urinary incontinence.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to February 6, 2012 and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother and Daughter


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned.  A written transcript of the hearing is of record.

In August 2014, the Board reopened claims for service connection for the bilateral knee disorders as well as the gynecological disorders, denied the claim for service connection for obesity, and remanded the claims for service connection for bilateral knees and gynecological disorders on the merits.  At that time, the Board also remanded the claim for a higher initial rating for PTSD and entitlement to TDIU.

Regarding the claim for a higher initial rating for PTSD, in February 2015, the Agency of Original Jurisdiction (AOJ) granted a higher rating for the Veteran's PTSD with depression, effective February 6, 2012.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings for the periods before and after February 6, 2012, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As noted in the August 2014 Board remand, regarding the claims for service connection of gynecological disorders, the Veteran articulated during her hearing before the Board that all of the claimed gynecological disorders stem from her diagnosis of HPV.  Therefore, the Board combined the claims into a single issue as reflected on the title page above.

With respect to the Board's August 2014 denial of service connection for obesity, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for partial remand, filed by representatives for parties, vacating that portion of the decision in which the Board denied service connection for obesity and remanding the matter to the Board for further proceedings consistent with the joint motion. 

The Board acknowledges that the Veteran provided additional evidence in support of her claims in November 2016, without a waiver of review by the AOJ.  However, as the Board is remanding the claims, the Veteran is not prejudiced by the Board proceeding at this juncture.

In addition, the Board acknowledges that the Veteran perfected an appeal with respect to the Veteran's claim for a higher initial rating for her chronic fatigue syndrome.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified this issue for consideration by the Board, and it appears the AOJ may still be taking action on the issue.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision, if otherwise in order.

This case was last before the Board in February 2016 when it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was previously remanded in February 2016.  At that time, the RO was instructed to obtain addendum opinions with respect to the Veteran's claims for entitlement to service connection for her bilateral knee disorder, gynecological disorder, and urinary incontinence.  The RO was also instructed to obtain a medical opinion to address the nature and etiology of the Veteran's claim for entitlement to service connection for obesity.  With respect to the Veteran's claim for an increased rating for her PTSD with depression, the RO was to issue a supplemental statement of the case (SSOC) based on all evidence received since the March 2012 SSOC.  Following the requested development, the RO was instructed to readjudicate the claims in a SSOC and give the Veteran and her representative an appropriate period of time to respond.  To date, the issues have not been readjudicated by the RO following the development completed upon remand.  The Board finds that a remand is required in order to comply with the Board's prior February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The February 2017 VA examiner provided a negative opinion with respect to the Veteran's claim for service connection for gynecological disorders.  The examiner indicated that the actual records from the medical provider leading up to the hysterectomy, as well as the operative report and surgical pathology results from the surgical procedure were not associated with the Veteran's electronic record.  The examiner explained that further opinion could not be provided without the primary source documents which show the factual etiology beyond the hysterectomy.  Therefore, on remand additional development should be completed to obtain medical records relevant to the Veteran's hysterectomy, to include the operative report and surgical pathology results. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, it should provide her and request her to complete and return a VA Form 21-4142 for any outstanding medical records relating to her hysterectomy, to include the operative report and surgical pathology results.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




